This suit was brought by the appellee J. M. Thurman against appellee Roy Shoemake and the appellant, E. P. Mangum, upon four promissory notes of $500 each. It is alleged that the notes were given by Shoemake to Thurman as a part of the consideration for the sale of a tract of land, and that a vendor's lien was reserved in each of them. It appears from the record that Shoemake after his purchase sold the land to the appellant, Mangum, and that the latter assumed the payment of the notes sued on and also executed another note to Shoemake as additional consideration. Shoemake answered by a general demurrer and general denial, and by pleading over against his co-defendant, Mangum, asking for judgment against the latter in the event judgment should be rendered against him at the instance of Thurman. Mangum answered, alleging that neither of the parties should recover against him, because of certain misrepresentations which induced him to purchase from Shoemake. It is unnecessary to reproduce the facts. The court instructed a verdict in favor of the appellee Thurman against both Shoemake and Mangum, and in favor of Shoemake against Mangum according to the pleadings. The appellant Mangum has filed no briefs, and there are no assignments of error to be considered in determining the correctness of the judgments rendered. The appellees Thurman and Shoemake have both filed briefs setting out the pleadings and facts, and have asked for an affirmance of the judgment under the provisions of rule 42 (142 S.W. xiv).
There appears to be no fundamental error of which this court can take cognizance in the absence of specific assignments. The judgment will therefore be affirmed.